                Case 2:20-cr-00142-KJN Document 5 Filed 09/23/20 Page 1 of 6


1    MCGREGOR W. SCOTT
     United States Attorney
2    ALSTYN BENNETT
     Special Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5    Attorneys for Plaintiff
     United States of America
6

7

8                           IN THE UNITED STATES DISTRICT COURT

9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                  )    2:20-cr-00142-KJN
                                                )
12                 Plaintiff,                   )    STIPULATION AND ORDER TO
                                                )    CONTINUE STATUS CONFERENCE AND
13         v.                                   )    EXCLUDE TIME UNDER THE SPEEDY
                                                )    TRIAL ACT
14   MARILOU F. LEWIS,                          )
                                                )
15                                              )
                   Defendant.                   )    DATE: September 24, 2020
16                                              )    TIME: 9:30 a.m.
                                                )    JUDGE: Hon. Kendall J. Newman
17                                              )
18

19        This case was previously set for a status conference on September

20   24, 2020. On March 17, 2020, this Court issued General Order 611,

21   which suspended all jury trials in the Eastern District of California
22   scheduled to commence before May 1, 2020. This General Order was
23   entered to address public health concerns related to COVID-19. On May
24   13, 2020, this Court issued General Order 618, which extended the
25   suspension of all jury trials until further notice.
26        Although the General Orders address the district-wide health
27   concern, the Supreme Court has emphasized that the Speedy Trial Act’s
28   end-of-justice provision “counteract[s] substantive open-endedness


     STIPULATION AND ORDER                       1                 U.S. V. MARILOU F. LEWIS
              Case 2:20-cr-00142-KJN Document 5 Filed 09/23/20 Page 2 of 6


1    with procedural strictness,” “demand[ing] on-the-record findings” in a

2    particular case. Zedner v. United States, 547 U.S. 489, 509 (2006).

3    “[W]ithout on-the-record findings, there can be no exclusion under” §

4    3161(h)(7)(A).     Id. at 507.    Moreover, any such failure cannot be

5    harmless.    Id. at 509; see also United States v. Ramirez-Cortez, 213

6    F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an

7    ends-of-justice continuance must set forth explicit findings on the

8    record “either orally or in writing”).

9           Based on the plain text of the Speedy Trial Act—which Zedner

10   emphasizes as both mandatory and inexcusable—General Orders 611, 612,

11   617, and 618 and the subsequent declaration of judicial emergency

12   require specific supplementation.        Ends-of-justice continuances are

13   excludable only if “the judge granted such continuance on the basis of

14   his findings that the ends of justice served by taking such action

15   outweigh the best interest of the public and the defendant in a speedy

16   trial.” 18 U.S.C. § 3161(h)(7)(A).            Moreover, no such period is

17   excludable unless “the court sets forth, in the record of the case,

18   either orally or in writing, its reason or finding that the ends of

19   justice served by the granting of such continuance outweigh the best

20   interests of the public and the defendant in a speedy trial.”                Id.

21          The General Orders and declaration of judicial emergency exclude

22   delay in the “ends of justice.”        18 U.S.C. § 3161(h)(7) (Local Code

23   T4).    Although the Speedy Trial Act does not directly address

24   continuances stemming from pandemics, natural disasters, or other

25   emergencies, this Court has discretion to order a continuance in such

26   circumstances.     For example, the Ninth Circuit affirmed a two-week

27   ends-of-justice continuance following Mt. St. Helens’ eruption.

28   Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).             The court


     STIPULATION AND ORDER                     2                  U.S. V. MARILOU F. LEWIS
               Case 2:20-cr-00142-KJN Document 5 Filed 09/23/20 Page 3 of 6


1    recognized that the eruption made it impossible for the trial to

2    proceed.     Id. at 767-68; see also United States v. Correa, 182 F.

3    Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

4    following the September 11, 2001 terrorist attacks and the resultant

5    public emergency).       The coronavirus is posing a similar, albeit more

6    enduring, barrier to the prompt proceedings mandated by the statutory

7    rules.

8         In light of the societal context created by the foregoing, this

9    Court should consider the following case-specific facts in finding

10   excludable delay appropriate in this particular case under the ends-

     of-justice exception, § 3161(h)(7) (Local Code T4).           1   If continued,
11

12   this Court should designate a new date for the status conference.

13   United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting

14   any pretrial continuance must be “specifically limited in time”).

15

16                                        STIPULATION

17        The United States of America, by and through its counsel of

18   record, and defendant, by and through its counsel of record,

19   stipulate as follows:

20        1.      By previous order, this matter was set for status on

21   September 24, 2020 at 9:00 a.m.

22        2.      By this stipulation, the parties now jointly move to

23   continue the status conference until October 21, 2020 at 9:00 a.m,

24   and to exclude time between September 24, 2020 and October 21, 2020,

25   under Local Code T4.

26

27
     1 The parties note that General Order 612 acknowledges that a district
28   judge may make “additional findings to support the exclusion” at the
     judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18,
     2020).
     STIPULATION AND ORDER                      3                 U.S. V. MARILOU F. LEWIS
               Case 2:20-cr-00142-KJN Document 5 Filed 09/23/20 Page 4 of 6


1         3.      The parties agree and stipulate, and request that the Court

2    find the following:

3                 a)    The government has represented that the discovery

4    associated with this case includes investigative reports and related

5    documents in electronic form. This discovery has been either produced

6    directly to counsel and/or made available for inspection and copying.

7                 b)    The government has represented that video of the

8    incident is forthcoming.

9                 c) Counsel for defendant desires additional time as new

10   Certified Law Students have joined the trial team as of September 1,

11   2020, and as such need additional time to prepare this case for

12   trial, including reviewing discovery and the history of this case,

13   interviewing witnesses, and meeting with the client.

14                d) Counsel for both parties believe that failure to grant

15   the above-requested continuance would deny them the reasonable time

16   necessary for effective preparation, taking into account the exercise

17   of due diligence.

18                e) In addition to the public health concerns cited by

19   General Order 611 and presented by the evolving COVID-19 pandemic, an

20   ends-of-justice delay is particularly apt in this case because

21   Counsel or other relevant individuals have been encouraged to

22   telework and minimize personal contact to the greatest extent

23   possible.

24                f) Based on the above-stated findings, the ends of justice

25   served by continuing the case as requested outweigh the interest of

26   the public and the defendant in a trial within the original date

27   prescribed by the Speedy Trial Act.

28                g) For the purpose of computing time under the Speedy Trial

     Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the
     STIPULATION AND ORDER                      4                 U.S. V. MARILOU F. LEWIS
               Case 2:20-cr-00142-KJN Document 5 Filed 09/23/20 Page 5 of 6


1    time period of September 24, 2020 to October 21, 2020, inclusive, is

2    deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv)

3    [reasonable time to prepare] because it results from a continuance

4    granted by the Court at defendant’s request on the basis of the

5    Court’s finding that the ends of justice served by taking such action

6    outweigh the best interest of the public and the defendant in a

7    speedy trial.

8         4.      Nothing in this stipulation and order shall preclude a

9    finding that other provisions of the Speedy Trial Act dictate that

10   additional time periods are excludable from the period within which a

11   trial must commence.

12        IT IS SO STIPULATED.

13

14   DATED: September 22, 2020            MCGREGOR W. SCOTT
                                          United States Attorney
15

16
                                    By:   /s/ Alstyn Bennett        ___
17                                        ALSTYN BENNETT
                                          Special Assistant U.S. Attorney
18

19
                                          /s/ Linda Allison______ _____
20                                        LINDA ALLISON
                                          Assistant Federal Defender
21                                        Counsel for Defendant
                                          (Per 9/22/2020 email authorization from
22                                        Linda Allison)

23

24

25   / / /
26   / / /
27   / / /
28   / / /


     STIPULATION AND ORDER                      5                 U.S. V. MARILOU F. LEWIS
             Case 2:20-cr-00142-KJN Document 5 Filed 09/23/20 Page 6 of 6


1                                  FINDINGS AND ORDER

2         IT IS SO ORDERED, that the status conference is continued to

3    October 21, 2020, at 9:00 a.m., as set forth above.

4         The Court has considered all of the factors listed above and

5    specifically finds that the ends of justice outweigh the best

6    interests of the public and the defendant in a speedy trial. The Court

7    orders that time under the Speedy Trial Act shall be excluded from

8    September 24, 2020, to October 21, 2020, under Local Code T4.

9         FOUND AND ORDERED.

10        Dated:    September 23, 2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND ORDER                    6                 U.S. V. MARILOU F. LEWIS
